     Case 3:20-cv-01263-X Document 1 Filed 05/14/20                 Page 1 of 4 PageID 1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS


 JOHANNES KORING,

                               Plaintiff,                       Docket No. 3:20-cv-1263

        - against -                                             JURY TRIAL DEMANDED


 DAFE GLOBAL LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Johannes Koring (“Koring” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Dafe Global LLC (“Dafe Global” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the University of Cape Town, South Africa, owned and registered by

Koring, a professional photographer. Accordingly, Koring seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Texas.
     Case 3:20-cv-01263-X Document 1 Filed 05/14/20                  Page 2 of 4 PageID 2




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Koring is a professional photographer in the business of licensing his photographs

for a fee having a usual place of business at 3 Bahnstrabe, Bedburg-Hau, Nordrhein-Westfalen

47551 Germany.

       6.      Upon information and belief, Dafe Global is a domestic limited liability company

with a place of business at 3710 Valley View Lane, Apt 1024, Irving, Texas 75062. Upon

information and belief, Dafe Global is registered with the Texas State Department of

Corporations to do business in Texas. At all times material hereto, Dafe Global has operated an

Instagram page at the URL: www.DafeGlobal.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Koring photographed the University of Cape Town, South Africa (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Koring is the author of the Photograph and has at all times been the owner of all

right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-185-075.

       B.      Defendant’s Infringing Activities

       10.     Dafe Global ran the Photograph on the Website. See:

https://www.dafeglobal.com/. The article featured the Photograph. A screenshot of the

Photograph on the Website is attached hereto as Exhibit B.
     Case 3:20-cv-01263-X Document 1 Filed 05/14/20                  Page 3 of 4 PageID 3




          11.   Dafe Global did not license the Photograph from Plaintiff for its Website, nor did

Dafe Global have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Dafe Global infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Dafe Global is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Dafe Global

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:

          1.    That Defendant Dafe Global be adjudged to have infringed upon Plaintiff’s

                copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;
     Case 3:20-cv-01263-X Document 1 Filed 05/14/20                  Page 4 of 4 PageID 4




       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       May 14, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                          Attorneys for Plaintiff Johannes Koring
